UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7002


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND IDEMUDIA AIGBEKAEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:15-cr-00462-JKB-2)


Submitted: October 31, 2018                                 Decided: November 14, 2018


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Idemudia Aigbekaen, Appellant Pro Se. Matthew James Maddox, Assistant
United States Attorney, Ayn Brigoli Ducao, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Idemudia Aigbekaen appeals the district court’s margin order denying

his postjudgment motion to dismiss the indictment. Because we discern no clear error in

the denial of this motion, see United States v. Woolfolk, 399 F.3d 590, 594 (4th Cir. 2005)

(stating standard of review), we affirm the district court’s order. * We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
         We deny the Government’s motion to dismiss the appeal as untimely. Although
the district court received Aigbekaen’s notice of appeal outside the 14-day appeal period,
see Fed. R. App. P. 4(b)(1)(A), we assume, for purposes of this appeal, that the date
appearing on the notice was the earliest date it could have been delivered to prison
officials for mailing. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).
Because Aigbekaen dated his notice of appeal one week after the district court entered its
order, we conclude that the appeal is timely.


                                            2